Case 3:14-cv-00439-RGJ-RSE Document 229 Filed 03/25/20 Page 1 of 12 PageID #: 6555




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                     AT LOUISVILLE
                             CIVIL ACTION NO. 3:14-CV-439-RGJ

  LAUREN GREEN, et al.,                                                                  PLAINTIFF

  v.

  PLATINUM RESTAURANTS
  MID-AMERICA, LLC d/b/a
  EDDIE MERLOT’S PRIME
  AGED BEEF AND SEAFOOD.,                                                             DEFENDANT


                             MEMORANDUM OPINION & ORDER

         Defendant moves to decertify the conditionally certified class of plaintiffs alleging

  violations of the Fair Labor Standards Act (“FLSA”) (“Motion”). [DE 142]. Plaintiffs responded,

  [DE 189], and Defendant replied, [DE 195]. Plaintiffs filed a surreply, [DE 199], to which

  Defendant responded, [DE 201], and Plaintiffs replied, [DE 206]. The Court requested that all

  interrogatories be filed of record, to better assess the merits of the Motion. [DE 222]. Plaintiffs’

  responded and filed the requested documents. [DE 227].         This matter is ripe. For the reasons

  below, Named Plaintiffs, Lauren Green, Michael Parsley, Mary Ragsdale, Allen Gibson, Gary

  Zeck, Ashley Kilkelly, Chris Stevenson, Chris Watson, and Samantha Williams (collectively

  “Named Plaintiffs”) are dismissed from the collective class action claim because they did not opt-

  in, Plaintiffs are granted leave to substitute one or more opt-in Plaintiffs as named plaintiffs, and

  Defendant’s motion to decertify [DE 142] is DENIED WITH LEAVE TO REFILE.

                                           BACKGROUND

         Named Plaintiffs brought this hybrid collective action and putative class action against the

  Defendant, Platinum Restaurants Mid-America, LLC (“Platinum”), for alleged violations of FLSA

  and Kentucky wage and hour laws. [DE 1]. Platinum owns Eddie Merlot’s Prime Aged Beef and
Case 3:14-cv-00439-RGJ-RSE Document 229 Filed 03/25/20 Page 2 of 12 PageID #: 6556




  Seafood Restaurant in Louisville Kentucky (“Eddie Merlot’s”). [DE 145]. Named Plaintiffs are

  former or current Eddie Merlot’s servers, bartenders, or other tipped non-management employees.

  [Id.]

          Previously, on motion by the Named Plaintiffs, the Court conditionally certified a FLSA

  opt-in class consisting of all Servers, Cocktail Servers, and Bartenders that worked at Eddie

  Merlot’s within three years before the lawsuit was filed. [DE 63]. The Court allowed Plaintiffs’

  allegations to proceed collectively: (1) that “they were forced to participate in a ‘tip pooling’

  agreement in which tips were shared with management and kitchen staff’” (“Tip Credit Claim”);

  (2) that “they were forced to perform non-tipped duties while being paid below minimum wage”

  (“Side Work Claim”); and (3) that they “were forced to work off the clock for certain periods of

  time” (“Off-the-Clock Claim”). [Id.]. Potential plaintiffs had until April 29, 2016 to opt-in to the

  collective action by filing consent forms with the Court. [DE 68].

          Twenty-seven current and former employees of Eddie Merlot’s filed opt-in consent forms

  with the Court. The Named Plaintiffs did not file consent forms with the Court. However, on

  August 1, 2014, Lauren Green, Michael Parsley, and Mary Ragsdale submitted sworn declarations

  to the Court in connection with the FLSA collective action. [DE 17, Ex. B, C & D]. In these

  declarations, each Plaintiff described the position they held at Eddy Merlot’s and their experience

  working there. [Id.]. Additionally, on December 15, 2016, Michael Parsley, Allen Gibson, Chris

  Stevenson, Christopher Watson, and Samantha Williams, represented the collective action’s

  interest during mediation before Magistrate Judge Whalin. [DE 98]. Finally, in February 2017,

  seven of nine of the Named Plaintiffs served sworn answers to interrogatories.1 [DE 189, Ex. 29,


  1
    Plaintiffs claimed that each of the Named Plaintiffs served sworn responses to the Defendant’s Rule 33
  interrogatories, [DE 189, p. 34], but only provided the Court with Named Plaintiff Gary Zeck’s responses.
  [DE 189, Ex. 29, J-83]. In response to the Court’s order [DE 222], the Plaintiffs provided the Court with
  all the responses. [DE 227].
                                                     2
Case 3:14-cv-00439-RGJ-RSE Document 229 Filed 03/25/20 Page 3 of 12 PageID #: 6557




  DE 227, Exhs. 1, 3-6, 8-9]. Those Named Plaintiffs were Lauren Green, Mary Ragsdale, Allen

  Gibson, Gary Zeck, Ashley Kilkelly, Chris Watson, and Samantha Williams. [DE 227, Exhs. 1, 3-

  6, 8-9]. Michael Parsley and Chris Stevenson did not serve sworn interrogatory responses until

  after the Court’s September 3, 2019 Order. [DE 222, Exhs. 2, 7]. But both provided substantive

  information in response to the interrogatories to Platinum on January 21, 2018. [Id.] Platinum also

  asked Michael Parsley about his interrogatories during his deposition. [DE 189, Exh. 25, DE 29,

  Exh. 21].

         For various reasons, and with the Rule 23 putative class claims still pending, Platinum

  moves to decertify the FLSA class.

                                             DISCUSSION

         A. The Named Plaintiffs Failed to Timely Opt Into the Collective Action.

         To proceed collectively under the FLSA, plaintiffs must be similarly situated. 29 U.S.C. §

  216(b); O’Brien v. Ed Donnelly Enters., Inc., 575 F.3d 567, 583 (6th Cir. 2009). As a result, the

  “lead plaintiffs bear the burden of showing that the opt-in plaintiffs are similarly situated to the

  lead plaintiffs.” O’Brien, 575 F.3d at 583. “Unlike class actions under Fed. R. Civ. P. 23, collective

  actions under the FLSA require putative class members to opt into the class.” Id. at 583; see also

  29 U.S.C. § 216(b) (“No employee shall be a party plaintiff to any such action unless he gives his

  consent in writing to become such a party and such consent is filed in the court in which such

  action is brought.”). Courts have consistently held that even named plaintiffs in collective actions

  must file consents. Frye v. Baptist Mem’l Hosp., Inc., 495 F. App’x 669, 675-76 (6th Cir. 2012)

  (“courts construe the above language to do what it says: require a named plaintiff in a collective

  action to file a written consent to join the collective action.”); Harkins v. Riverboat Servs., Inc.,

  385 F.3d 1099, 1101 (7th Cir.2004) (“if you haven't given your written consent to join the suit, or


                                                    3
Case 3:14-cv-00439-RGJ-RSE Document 229 Filed 03/25/20 Page 4 of 12 PageID #: 6558




  if you have but it hasn't been filed with the court, you're not a party. It makes no difference that

  you are named in the complaint, for you might have been named without your consent. The rule

  requiring written, filed consent is important because a party is bound by whatever judgment is

  eventually entered in the case . . . [w]e are inclined to interpret the statute literally.”); Royster v.

  Food Lion, Nos. 94–2360, 97–1443, 97–1444, 94–2645, 95–1274, 1998 U.S.App. LEXIS 11809,

  at *40, 1998 WL 322682 (4th Cir. June 4, 1998) (“‘[u]ntil a plaintiff, even a named plaintiff, has

  filed a written consent, [ ]he has not joined the class action, at least for statute of limitations

  purposes.’”).

         In construing the language of § 216, the Sixth Circuit has stated, “[t]o bring a collective

  FLSA action, a plaintiff must file a written consent to opt-in to the collective action,” Frye, 495 F.

  App’x at 75 (citing 29 U.S.C. § 216(b), and “[f]or purposes of the statute of limitations, the filing

  of the written consent ‘commences’ an FLSA collective action . . .” id. (citing 29 U.S.C. § 256).

  In rejecting the argument that a named plaintiff need not file a written consent, the Sixth Circuit

  said that the plain language of the FLSA “unambiguously provides” that a collective action does

  not commence until the date the complaint is filed and a party plaintiff files a written consent to

  join the collective action. Id. The court also held that a later-filed written consent does not relate

  back to the date the complaint was filed, for statute of limitations purposes, and an attorney’s filing

  of a collective action complaint does not satisfy the written consent requirement. Id. at 676.

         Platinum claims that the “Named Plaintiffs are not similarly situated to the opt-in Plaintiffs,

  because, unlike the opt-in Plaintiffs, the Named Plaintiffs never filed opt-in forms,” and that the

  “Court should decertify this action on that ground alone.” [DE 195]. Plaintiffs admit the Named

  Plaintiffs did not file opt-in forms. [DE 189]. Plaintiffs argue the Named Plaintiffs consented

  through three less conventional—but still acceptable—methods. [DE 189 at 4331-40]. Plaintiffs


                                                     4
Case 3:14-cv-00439-RGJ-RSE Document 229 Filed 03/25/20 Page 5 of 12 PageID #: 6559




  also argue their Complaint is “dual capacity” in that the Named Plaintiffs assert individual FLSA

  claims, together with class FLSA claims, which do not require them to file consent forms with the

  Court. [Id. at 4338-39].

      1. The 2014 Declarations Are Not Consent.

          First, Plaintiffs argue that Lauren Green’s, Michael Parsley’s, and Mary Ragsdale’s 2014

  declarations “evidenced their consent” to join the collective action. Platinum disagrees because the

  declarations merely describe the Plaintiffs’ duties and experiences while employed at Eddie

  Merlot’s.

          Sometimes “courts have characterized affidavits filed along with the complaint as

  sufficient ‘consents’” to opt into an FLSA collective action. Salazar v. Brown, Case No. G87-961,

  1996 U.S. Dist. LEXIS 18113, at *33 (W.D. Mich. Apr. 9, 1996) (citing Burrell v. La Follette

  Coach Lines, Inc., 97 F. Supp. 279 (E.D. Tenn. 1951); Schulte v. New York, 533 F. Supp. 31, 34-

  35 (E.D.N.Y. 1981)). Indeed, courts have shown considerable flexibility in accepting irregular

  consent forms. E.g., Mendez v. The Radec Corp., 260 F.R.D. 38, 52 (W.D. N.Y. 2009) (“[C]ourts

  have generally not taken a strict approach with regard to the form of the written consent, as least

  with respect to named plaintiffs.”).While a consent form need not conform to conventional

  standards, what constitutes consent is not without limit. For example, in Perkins v. S. New Eng.

  Tel. Co., No. 3:07-cv-967 (JCH), 2009 U.S. Dist. LEXIS 103833, (D. Conn. Nov. 4, 2009), the

  court found that at a minimum consent forms must “indicate[ ] a desire to have legal action taken

  to the protect the party’s rights, or state[ ] a desire to become a party plaintiff.” Id., at *8 n.2. The

  Perkins court found the affidavit accompanying the named plaintiff’s complaint was not consent

  because the affidavit “merely describe[d] her duties and experiences as [an employee],” rather than

  show that she desired to become a party plaintiff.


                                                     5
Case 3:14-cv-00439-RGJ-RSE Document 229 Filed 03/25/20 Page 6 of 12 PageID #: 6560




         Lauren Green’s, Michael Parsley’s, and Mary Ragsdale’s 2014 declarations are like the

  Perkins affidavit. Each declaration describes the respective Named Plaintiff’s position and

  experience while employed at Eddie Merlot’s. The declarations do not convey Lauren Green’s,

  Michael Parsley’s, or Mary Ragsdale’s desire to have legal action taken on their behalf. Nor do

  they reveal that any of the three wishes to a become a party plaintiff. Thus, Lauren Green’s,

  Michael Parsley’s, and Mary Ragsdale’s 2014 declarations are not consent to opt into this FLSA

  collective action.

     2. Participating in the Court-Ordered Settlement Conference Does Not Constitute Consent.

         Second, Plaintiffs argue that Michael Parsley, Allen Gibson, Christopher Stevenson, Chris

  Watson, and Samantha Williams consented by appearing for a court-ordered settlement conference

  and singing in with the Clerk’s office. The settlement conference occurred—eight months after the

  Court-imposed April 29, 2016 deadline to opt in. Thus, even if construed as a valid substitute for

  filing consent forms with the Court, the appearance at the settlement conference was untimely to

  opt-in. But even if the settlement conference had taken place during the opt-in window, the sign

  in sheet neither expresses the Named Plaintiffs’ consent, nor was it filed with the Court. See Garcia

  v. Sar Food of Ohio, Inc., No. 1:14-CV-01514, 2015 U.S. Dist. LEXIS 111677, at *6-7 (N.D. Ohio

  Aug. 24, 2015) (“even active, prosecution by Named Plaintiffs is not a substitute for written

  consent”) (citing Frye, 495 Fed. App’x at 677). Thus, Michael Parsley’s, Allen Gibson’s,

  Christopher Stevenson’s, Chris Watson’s, and Samantha Williams’s participation in the December

  15, 2016 settlement conference is not consent to opt-in.

     3. Serving Sworn Interrogatory Responses Do Not Constitute Consent

         Named Plaintiffs served sworn responses to the Platinum’s Rule 33 interrogatories. The

  Supreme Court of the United States has stated—in passing—that signed interrogatory responses


                                                   6
Case 3:14-cv-00439-RGJ-RSE Document 229 Filed 03/25/20 Page 7 of 12 PageID #: 6561




  satisfy the statutory requirement to file a consent to join a collective action. Barrentine v.

  Arkansas-Best Freight Sys., 450 U.S. 728, 652 n. 11 (1981).

         But like the settlement conference, even if the Court construes the discovery responses as

  consent, that consent would be untimely. The FLSA does not set a deadline by which one must opt

  into a collective action—the Court does. 29 U.S.C. §§ 216(b), 255 & 256; see also Ruggles v.

  Wellpoint, Inc., 687 F. Supp. 2d 30, 37 (N.D.N.Y. 2009). The deadline was April 29, 2016.

  Plaintiffs did not serve the responses until February 2017—almost a year after the opt-in deadline

  had lapsed. And the interrogatory responses were not filed in the Court record. While interrogatory

  responses are not typically filed, 29 U.S.C. § 216(b) requires any consent be filed in the court

  record. (“No employee shall be a party plaintiff to any such action unless he gives his consent in

  writing to become such a party and such consent is filed in the court in which such action is

  brought.”). The responses thus do not operate as consent given the opt-in deadline had expired

  nearly a year before service, and the Plaintiffs otherwise provide no good cause for their tardiness

  in filing the consent form with the Court. Ayers v. SGS Control Servs., Inc., 2007 WL 3171342,

  at *4-5 (S.D. N.Y. Oct. 9, 2007) (requiring opt-in plaintiffs to show good cause for their untimely

  consent filings); Monroe v. United Air Lines, Inc., 94 F.R.D. 304, 305 (N.D. Ill. 1982) (considering

  how long the opt-in window had been closed in deciding whether to accept late consent forms);

  See also, Reyes v. Texas Ezpawn, L.P., 459 F. Supp. 2d 546, 566-67 (S.D. Tex. 2006) (summarily

  refusing to accept untimely consent forms without discussion). To hold otherwise would render

  the opt-in deadline and the requirement that consent be filed with the Court meaningless.




                                                   7
Case 3:14-cv-00439-RGJ-RSE Document 229 Filed 03/25/20 Page 8 of 12 PageID #: 6562




      4. The Complaint is Not Dual Capacity.

           Finally, Plaintiffs argue their Complaint is a “dual capacity complaint” and thus they may

  proceed with their FLSA claims individually, even if they may not proceed with their FLSA class

  claim.

           29 U.S.C. § 216(b) does not explicitly allow a plaintiff to file both individually and

  collectively. Instead, it permits plaintiffs to file individually or collectively. See 29 U.S.C. § 216(b)

  (providing a private right of action to “any one or more employees for and in behalf of himself or

  themselves and other employees similarly situated”) (emphasis added). That said, courts have held

  that when plaintiffs “clearly put the employer and the court on notice” of their intent to file both

  collectively and individually, plaintiffs may be considered to have filed a dual capacity complaint

  under the FLSA. Frye v. Baptist Mem’l Hosp., Inc., No. 07-2708, 2011 U.S. Dist. LEXIS 45605,

  at *16 (W.D. Tenn. Apr. 27, 2011) (quoting Smith v. Central Sec. Bureau, Inc., 231 F. Supp. 2d

  455, 461 (W.D. Va. 2002); see also Gessele v. Jack in the Box, Inc., 6 F. Supp. 3d 1141, 1158 (D.

  Or. 2014); In re Food Lion, Inc., Nos. 94-2360 et al., 1998 U.S. App. LEXIS 11809, 1998 WL

  322682 (4th Cir. June 4, 1998). In such instance, where the named plaintiffs’ collective claims are

  dismissed for failure to properly opt into the collective action, their individual FLSA claims

  proceed. See e.g., Faust v. Comcast Cable Communs. Mgmt., LLC, Civil Action No. WMN-10-

  2336, 2013 U.S. Dist. LEXIS 145804, at *20-23 (D. Md. Oct. 9, 2013).

           Plaintiffs’ Complaint is not one of dual capacity because it only shows intent to file

  collectively under the FLSA—not collectively and individually. The Complaint uses the word

  “individually” only once. [DE 1, p. 20]. In its request for relief the Complaint states: “Plaintiffs,

  individually and on behalf of all other similarly-situated Servers, Cocktail Servers, Bartenders, and

  all other tipped, non-management employees, and pursuant to §216(b) of the FLSA and KRS


                                                     8
Case 3:14-cv-00439-RGJ-RSE Document 229 Filed 03/25/20 Page 9 of 12 PageID #: 6563




  337.385, pray for the following relief . . .” This sentence is read with the Complaint as a whole,

  which only alleges a collective claim. For example, the Complaint title is “Collective Action and

  Class Action Complaint” and begins with the following:

          Come now the Plaintiffs, Lauren Green, Michael Parsley, Mary Ragsdale, Allen Gibson,
          Gary Zeck, Ashley Kilkelly, Chris Stevenson, Chris Watson, and Samantha Williams, by
          and through their undersigned counsel, and file this collective action and class action
          and, in support thereof, state as follows:

  [DE 1, ¶ 1] (emphasis added). Moreover, later in the Complaint under the heading “Collective and

  Class Allegations,” the Plaintiffs unambiguously state:

          Plaintiffs file this action as a collective action and class action on behalf of all individuals
          who have been employed by Defendant in its Louisville restaurant as Servers, Cocktail
          Servers, Bartenders, and all other tipped, non-management employees.

  [DE 1, ¶ 62]. The language only alleges FLSA in a collective capacity—not in a dual capacity. A

  single sentence containing the word “individually” does not change this fact. See Faust, 2013 U.S.

  Dist. LEXIS 145804, at *24 (“A mere recitation in pleadings of the phrase ‘individually and on

  behalf of all others similarly situated,’ absent any further indication in the Complaint or subsequent

  filings of an intention to proceed in a dual capacity, is not sufficient to put the employer and the

  Court on notice of an individually-filed action.”). Nor does the fact that Platinum during this

  litigation argued that the Kentucky wage and hour laws only support individual capacity claims

  make the Complaint dual capacity.2 For these reasons, the Court cannot construe the Plaintiffs’

  Complaint as one of dual capacity. The Named Plaintiffs have neither brought individual claims

  against Platinum under the FLSA, nor have they opted into the FLSA collective action.

          Ultimately, none of the Named Plaintiffs filed timely consent forms with Court.

  “‘Redundant though it may seem to require consents from the named plaintiffs in a class action,’


  2
   Platinum’s previous argument that the Kentucky wage and hour laws only permit individual claims is a
  legal argument that does not affect whether the Plaintiffs’ alleged FLSA claims in both an individual and
  collective capacity.
                                                     9
Case 3:14-cv-00439-RGJ-RSE Document 229 Filed 03/25/20 Page 10 of 12 PageID #: 6564




   the FLSA’s mandate is clear.” Frye., 495 F. App’x at 677 (quoting In re Food Lion, Inc., 1998

   U.S. App. LEXIS 11809, at *41). To hold otherwise would be to ignore the Court’s own deadlines,

   as well as the FLSA’s plain language. See 29 U.S.C. § 216(b) (“No employee shall be a party

   plaintiff to any such action unless he gives his consent in writing to become such a party and such

   consent is filed in the court in which such action is brought.”) (emphasis added). 3 The Named

   Plaintiffs are thus dismissed from the collective action for failure to file timely consent forms with

   the Court.

           B. Dismissal of the Named Plaintiffs’ FLSA Claim does Not Warrant FLSA Collective
              Action’s Decertification.

           While the Named Plaintiffs must be dismissed from the FLSA collective action for their

   failure to file timely consent forms with the Court, this does not require the Court decertify the

   collective action at this stage of the proceedings. As Plaintiffs point out, “unlike in a Rule 23 class

   action, all opt-in plaintiffs in an FLSA collective action are ‘party plaintiffs,’ with equal status

   upon opting-in.” Miller v. Jackson, No. 3:10-1078, 2011 U.S. Dist. LEXIS 29011, at *16 (M.D.

   Tenn. Mar. 21, 2011). Thus, dismissal of the Named Plaintiffs does not require the FLSA collective

   action to be dismissed when, as here, there are other plaintiffs that have opted into the collective

   action. Myers v. TRG Customer Sols., Inc., No. 1:17-cv-00052, 2017 U.S. Dist. LEXIS 188982, at

   *20 (M.D. Tenn. Nov. 15, 2017). Instead, when the named plaintiffs’ FLSA claims are dismissed,

   courts customarily grant plaintiffs leave to substitute opt-in plaintiffs for those dismissed named

   plaintiffs. See id.; Cronk v. TRG Customer Sols., Inc., 2017 U.S. Dist. LEXIS 190719, *22-23

   (M.D. Tenn. Nov. 17, 2017); Thorn v. Bob Evans Farms, LLC, 2013 U.S. Dist. LEXIS 79577, *5-


   3
     Given the facts presented by the parties, it appears clear to the Court that Platinum was on notice of the
   Named Plaintiffs’ intended participation in this lawsuit. Yet this highly technical outcome is mandated by
   the plain language of § 216 as analyzed by the Sixth Circuit in Frye. This may not be what Congress
   intended in requiring “written consent” under 29 U.S.C. § 256, but it is not this Court’s role to rewrite the
   statute.
                                                        10
Case 3:14-cv-00439-RGJ-RSE Document 229 Filed 03/25/20 Page 11 of 12 PageID #: 6565




   6 (S.D. Ohio June 6, 2013); Lucas v. JBS Plainwell, Inc., 2012 U.S. Dist. LEXIS 198181, *28

   (W.D. Mich. March 8, 2012); Miller v. Jackson, 2011 U.S. Dist. LEXIS 29011, *15-16 (M.D.

   Tenn. Mar. 21, 2011). Plaintiffs are therefore granted 14 days in which to file a notice substituting

   one or more opt-in Plaintiffs for the Named Plaintiffs, and Platinum’s motion to decertify the FLSA

   collective action is denied with leave to refile once new Named Plaintiffs have been identified.4

             C. The Dismissed Named Plaintiffs’ Kentucky Wage And Hour Claims Remain
                Pending.

             Although the Named Plaintiffs’ FLSA claims must be dismissed, their Kentucky state law

   wage and hour putative class claims remain pending against Platinum. “A district court has broad

   discretion in deciding whether to exercise supplemental jurisdiction over state law claims,” and

   “there is no categorical rule that the pretrial dismissal of a federal claim bars a court from deciding

   remaining state law claims.” Theatrical, Inc. v. Federal Exp. Corp., 89 F.3d 1244, 1254 (6th Cir.

   1996) (citing Transcon. Leasing, Inc. v. Michigan Nat'l Bank of Detroit, 738 F.2d 163, 166 (6th

   Cir.1984)). Rather, “the decision depends on ‘judicial economy, convenience, fairness, and

   comity.’” Id. (quoting Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350, 108 S. Ct. 614, 619,

   98 L.Ed.2d 720 (1988).

             Here, judicial economy, convenience, fairness, and comity, at this stage of the proceedings,

   all support retaining jurisdiction over the Kentucky wage and hour law putative class claims. Those

   claims are significantly intertwined with the FLSA collective action. Both arise from the same

   alleged conduct. Remanding the state law wage and hour claims to state court would risk

   inconsistent judgments, depart from notions of judicial economy, and complicate further this

   already procedurally complex case. The Court thus retains jurisdiction over Named Plaintiffs’

   pending Kentucky wage and hour putative class action claims.


   4
       The Court cannot decide the issue of certification until the proper named plaintiffs identified.
                                                           11
Case 3:14-cv-00439-RGJ-RSE Document 229 Filed 03/25/20 Page 12 of 12 PageID #: 6566




                                          CONCLUSION

         For the reasons above, IT IS ORDERED AS FOLLOWS:

         (1)    The Plaintiffs shall file a notice substituting named plaintiff(s) within twenty (20)

   days of the date of this Memorandum Opinion & Order.

         (2)    The Defendant, Platinum Restaurants Mid-America, LLC’s motion to decertify

   the Plaintiffs’ FLSA collective action, [DE 142], is DENIED WITH LEAVE TO REFILE.

         IT IS SO ORDERED.




                                                       March 24, 2020




                                                  12
